DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 05/18/2022.  Claims 16, 19-23 and 26-31 are pending in this application and have been considered below.  Claims 1-15, 17-18 and 24-25 are canceled by applicant.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 20170264402) in view of Ly et al. (US 20190053071) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Papasakellariou and Ly fail to disclose or suggest at least the features of "receiving, from the neighbor cell, the DL-RS; determining a transmission power of the UL-RS based on the DL- RS; and transmitting, to a plurality of cells, the UL-RS based on the transmission power," as recited in amended claim 16.

	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  First, applicants are reminded that MPEP 2141.02 states: “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.
Second, in figure 1, Papasakellariou shows UE 116 receives from the neighbor cell, the DL-RS.  In paragraph 0047, Papasakellariou teaches “Each of the eNBs 101-103 may implement a transmit path 200 that is analogous to transmitting in the downlink to UEs 111-116 and may implement a receive path 250 that is analogous to receiving in the uplink from UEs 111-116. Similarly, each of UEs 111-116 may implement a transmit path 200 for transmitting in the uplink to eNBs 101-103 and may implement a receive path 250 for receiving in the downlink from eNBs 101-103.”  In paragraph 0162, Papasakellariou teaches “A UE receives from an eNB a configuration for a SRS-RNTI for a UE-common DCI format and for a location in the UE-common DCI format of bits associated with triggering an A-SRS transmission from the UE in a cell 1250. The UE detects the UE-common DCI format with CRC scrambled by the SRS-RNTI 1260.”  Please note that SRS is defined in abstract as sounding reference signals (SRS).  In paragraph 0005, Papasakellariou teaches “The UE includes a receiver and a transmitter. The receiver is configured to receive a downlink control information (DCI) format that includes a first number of blocks of bits, and a second number of blocks of bits at respective second number from the first number of blocks of bits. A block of bits includes only a positive number of bits for a transmit power control (TPC) command and a number of bits for a sounding reference signal (SRS) request. The transmitter is configured to transmit a SRS with a power adjusted based on a value of the TPC command in a first block of bits from the second number of blocks of bits.”  In paragraph 0104, Papasakellariou teaches “A UE can provide a power headroom (PH) report to an eNB in order for the eNB to obtain an estimate of an available power at the UE for UL transmissions.” In paragraph 0106, Papasakellariou teaches “DL transmissions and UL transmissions are over a same BW and therefore, a DL transmission from an eNB to a UE and an UL transmission from the UE to the eNB experience a same channel. As a consequence, an eNB can obtain a PMI (for DL beam-forming using channel reciprocity) for a UE from a reception of an SRS transmission from the UE.”  In paragraph 0122, Papasakellariou teaches:

    PNG
    media_image1.png
    265
    443
    media_image1.png
    Greyscale

Also see equations 1-2, par 0095-0102.  In paragraph 0126, Papasakellariou teaches “A parameter tpc-Index-SRS is provided by higher layers to a UE, for a cell where the UE is configured to transmit P-SRS or A-SRS”.  In paragraphs 0127-0130, Papasakellariou teaches:

    PNG
    media_image2.png
    299
    511
    media_image2.png
    Greyscale

In paragraph 0134, Papasakellariou teaches “A UE can determine an initial transmission power for a P-SRS (type 0 SRS) or an A-SRS (type 1 SRS) on a cell….”
	Therefore, Papasakellariou does teach ““receiving, from the neighbor cell, the DL-RS; determining a transmission power of the UL-RS based on the DL- RS; and transmitting, to a plurality of cells, the UL-RS based on the transmission power”, as recited in amended claim 16.”




Claim Objections
4.	Claim 31 objected to because of the following informalities:  
Claim 31 is depending on a canceled claim (claim 1).  Please correct the dependency of the claim.  Appropriate correction is required.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 16, 19-23 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 20170264402) (hereinafter Papasakellariou) in view of Ly et al. (US 20190053071) (hereinafter Ly).

    PNG
    media_image3.png
    366
    595
    media_image3.png
    Greyscale

	Regarding claims 16, 23 and 30:
As shown in figures 1-14, Papasakellariou discloses a user equipment (UE) (116 in figures 1 and 3A) for transmitting an Uplink (UL) - Reference Signal (RS) (abstract, par 0047, also see figure 12), the UE comprising: 
at least one transceiver (310 in figure 3A); 
at least one processor (340 in figure 3A); and 
at least one computer memory (360 in figure 3A) operably connectable to the at least one processor (340 in figure 3A) and storing instructions (361-362 in figure 3A) that, when executed by the at least one processor, perform operations (par 0056) comprising: 
receiving, via the at least one transceiver (310 in figure 3A) via a Radio Resource Control (RRC) layer, (i) first information informing a downlink (DL)-RS associated with the UL-RS (par 0047,  0104,-0106, 0122, 0095-0102 and 0127-0130) and (ii) second information informing a neighbor cell transmitting the DL-RS (see 1250 in figure 12) (figure 12 shows that eNB (eNB interpreted to be a neighbor cell) configures and inform SRS triggering parameters (which includes transmission power for SRS.  See par 0158) downlink control information (DCI), which is received by the UE); 
receiving (1250 in figure 12), from the neighbor cell (eNB in figure 12) via the at least one transceiver (310 in figure 3A), (DL)-RS (see steps 1250-1270 in figure 12); 
determining a transmission power of the UL-RS based on the DL-RS (see equations 1-2, par 0094-0106, 0047,  0104,-0106, 0122, 0095-0102 and 0127-0130); and 
transmitting, to a plurality of cells (1280 in figure 12), via the at least one transceiver (310 in figure 3A), the UL-RS based on the transmission power (abstract, par 0160-0162),
wherein the plurality of cells includes the neighbor cell (figure 1 shows the plurality of cells includes the neighbor cell).
Papasakellariou discloses all of the subject matter as described above except for specifically teaching for positioning in a wireless communication system.
However, Ly in the same field of endeavor teaches for positioning in a wireless communication system (abstract).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use positioning reference signal as taught by Ly to modify the reference signal of Papasakellariou in order to provide positioning support for services of a wireless communications system (e.g., emergency services) (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 19 and 26:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the RS is transmitted based on a same spatial domain the DL-RS.
However, Ly in the same field of endeavor teaches wherein the RS is transmitted based on a same spatial domain (spatial multiplexing interpreted to be spatial domain) the DL-RS (par 0069-0070).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 20 and 27:
Papasakellariou further discloses wherein the first information and the second information are used to calculate a value related to path-loss (see PLc variable in the equation in claim 7).  

Regarding claims 21 and 28:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the DL-RS is Downlink Positioning Reference Signal (DL-PRS) or Synchronization Signal Block (SSB).
However, Ly in the same field of endeavor teaches wherein the DL-RS is Downlink Positioning Reference Signal (DL-PRS) (in par 0005, Ly teaches “Downlink-based positioning, also known as UE-based positioning, may include a base station sending a PRS in the downlink to support the positioning procedures”) or Synchronization Signal Block (SSB).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 22 and 29:
Papasakellariou further discloses wherein the UE is communicable with at least one of a UE (115 in figure 1) other than the UE (116 in figure 1), a network, a base station (BS) (see 102 in figure 1), or an autonomous driving vehicle.

Regarding claim 31:
Papasakellariou further discloses a non-transitory medium which is readable by a processor and storing instructions that cause the processor to perform the method of claim 1 (par 0011).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631